DETAILED ACTION
In application filing on 1/13/2021, claims 1-18 are pending. Claims 1-18 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “relatively high” in claim 3 is a relative term which renders the claim indefinite. The term “relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 11253024 B2 (“Davis et al.”).
Regarding claim 1, Ryan teaches a method of printing a three-dimensional object ([0003], “printing systems, and… rotation and nozzle opening control of extruders in printing systems”), comprising at least one layer formed of a first region of printed material (See annotated Fig. 6 below, “first region”) and a second region of printed material (See annotated Fig. 6 below, “second region”) separated from the first region by a space, wherein the space comprises at least one layer formed of an intermediate region (See annotated Fig. 6 below, “intermediate region”), the method comprising the steps of:
a) printing the first region during a first printing step by delivering a flowable print material from a print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the first printing step at a first print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a first rate of 100% in the first region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a first print speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 

c) printing the second region during a second printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the second printing step at a second print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a second rate of 100% in the second region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at a second print speed when the rate of flow over the second printing step is 40-100%, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)); 
wherein during the intermediate printing step there is no interruption of the flow of print material to the nozzle ([0040], Ryan teaches depositing the print material at various rate of flow in the intermediate region without stopping the extrusion/setting the rate at 0%), and wherein each of the first travel distance and the third travel distance is shorter than the second travel distance (See annotated Fig. 6 below, the first travel distance and the third travel distance is shorter than the second travel distance), and wherein each of the first travel speed and the third travel speed is greater than the first print speed, the second travel speed and the second print speed ([0028], “In one embodiment, 

    PNG
    media_image1.png
    248
    363
    media_image1.png
    Greyscale

Ryan does not explicitly teach a staging surface onto which successive layers of print material can be printed to form the three-dimensional object.
Davis et al. teaches a method (Col. 3, line 21, “a method for manufacturing a sole for an article of footwear can include extruding one or more elongated members in a controlled geometric pattern”), wherein the printing device ([0049], “manufacturing apparatus 1”) comprises a staging surface onto 
Ryan and Davis et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a staging surface as taught by Davis et al., in order to form a product in three dimensions (Davis, Col. 14, line 13-15). 
Regarding claim 2, Ryan teaches the first print speed is equal to the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first printing speed and second printing speed, wherein the first printing speed is equal to the second printing speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 3, Ryan teaches each of the first travel speed and the third travel speed is higher compared to the first print speed, the second travel speed and the second print speed  ([0028], 
Regarding claim 4, Ryan teaches the second travel speed is equal to the first print speed and/or the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100% and the second travel distance the rate of flow is 10-70%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first and second printing speed and second travel speed, wherein the second travel speed is equal to the first printing speed and the second 
Regarding claim 5, Ryan teaches the first and third travel speeds are greater than the first and second print speeds, which are greater than the second travel speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first and third travel distance the rate of flow is 10%, it would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first and third travel speeds faster than the first and second print speeds, which are faster than the second travel speed, motivated by preventing stringing or dribbling of the material 110 between sections (Ryan, [0020]). In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 6, Ryan teaches the intermediate region follows a meandering path (As shown in annotated Fig. 6 above, the intermediate region follows a meandering path).
Regarding claim 12, Ryan does not teach the flowable material comprises a flexible polymer.
Davis et al. teaches a method for forming a 3D object (Col. 3, line 21, “a method for manufacturing a sole for an article of footwear can include extruding one or more elongated members in a controlled geometric pattern”), wherein the flowable material comprises a flexible polymer e.g. thermoplastic polyurethane (Col. 6, line 9, Davis et al. teaches using thermoplastic polyurethane as extruded material).

Regarding claim 14, Ryan teaches the flowable material flows at a constant rate from the nozzle ([0027], “rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge”).
Regarding claim 15, Ryan teaches the intermediate region leaves the first region with a departure angle, wherein the departure angle is smaller than 90 degrees, preferably smaller than 45 degrees (Fig. 6, 606a, the departure angle between vector 616 and 618 is less than 90 degrees).
Regarding claim 16, Ryan teaches a device for printing a three dimensional object ([0003], “printing systems, and… rotation and nozzle opening control of extruders in printing systems”) comprising at least one layer formed of a first region of printed material (See annotated Fig. 6 above, “first region”) and a second region of printed material (See annotated Fig. 6 above, “second region”) separated from the first region by a space, wherein the space comprises at least one layer formed of an intermediate region (See annotated Fig. 6 above, “intermediate region”), the device comprising: a print nozzle configured to deliver a flowable print material ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”) and a control system configured to control movement of the print nozzle ([0022], “controller 130 controls one or more of the material feeder 112, the extruder 120A, and the motor 126”), wherein the control system is configured to: 
a) move the nozzle for printing the first region during a first printing step by delivering a flowable print material from the print nozzle ([0022], “the controller 130 controls the rate with which the material feeder 112 feeds the material 110 into the extruder…the controller 130 controls the motor 126 of the extruder and the rotation control 128 to move the nozzle 124A to deposit the material 110 
b) move the nozzle for printing the intermediate region during an intermediate printing step by delivering a flowable print material from the print nozzle ([0022], “the controller 130 controls the rate with which the material feeder 112 feeds the material 110 into the extruder…the controller 130 controls the motor 126 of the extruder and the rotation control 128 to move the nozzle 124A to deposit the material 110 along a plurality of paths”), wherein the print nozzle travels and delivers flowable print material over a first travel distance at a first travel speed, a second travel distance at a second travel speed, and a third travel distance at a third travel speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for 
and c) move the nozzle for printing the second region during a second printing step by delivering a flowable print material from the print nozzle ([0022], “the controller 130 controls the rate with which the material feeder 112 feeds the material 110 into the extruder…the controller 130 controls the motor 126 of the extruder and the rotation control 128 to move the nozzle 124A to deposit the material 110 along a plurality of paths”), wherein the print nozzle travels during the second printing step at a second print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “As the nozzle is rotated out of the curve, the rate of the flow is 
wherein during the intermediate printing step there is no interruption of the flow of print material to the nozzle ([0040], Ryan teaches depositing the print material at various rate of flow in the intermediate region without stopping the extrusion/setting the rate at 0%), and wherein each of the first travel distance and the third travel distance is shorter than the second travel distance (See annotated Fig. 6 above, the first travel distance and the third travel distance is shorter than the second travel distance), and wherein each of the first travel speed and the third travel speed is greater than the first print speed, the second travel speed and the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first travel distance and the third travel distance the rate of flow is 10%. It would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder 
Ryan does not explicitly teach a staging surface onto which successive layers of print material can be printed to form the three-dimensional object.
Davis et al. teaches a method (Col. 3, line 21, “a method for manufacturing a sole for an article of footwear can include extruding one or more elongated members in a controlled geometric pattern”), wherein the printing device ([0049], “manufacturing apparatus 1”) comprises a staging surface onto which successive layers of print material can be printed to form the three-dimensional object (Col. 13, line 64-65, “extruder 500 can form extruded member 200 directly onto surface 502”) and the an extrusion nozzle is controlled to move relative to the staging surface (Col. 14, line 13-15, “In certain embodiments, extruder 500 can move according to a pattern while extruding extruded member 200 in order to form a sole.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a staging surface as taught by Davis et al., in order to form a product in three dimensions (Davis, Col. 14, line 13-15). 
Regarding claim 17, Ryan teaches a method of controlling a device for printing a three dimensional object ([0003], “printing systems, and… rotation and nozzle opening control of extruders in printing systems”), the device comprising a print nozzle configured to deliver a flowable print material ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”) and a feeder unit for feeding the print material to the print nozzle (Fig. 1A, [0020], “a material feeder 112 that controls the feed rate of material 110”) , the method comprising: 
- move the nozzle for printing a first region during a first printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in 
- move the nozzle for printing an intermediate region during an intermediate printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels and delivers flowable print material over a first travel distance at a first travel speed, a second travel distance at a second travel speed, and a third travel distance at a third travel speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624. The rate of flow is then increased from 10% to 20%, 60%, and 70% as the tip of the curve is being traced. Because 
- move the nozzle for printing a second region during a second printing step by delivering a flowable print material from the print nozzle ([0020], “Extruder 120A, including the nozzle 124A, is moved in three dimensions by a motor 126”), wherein the print nozzle travels during the second printing step at a second print speed ([0020], “Extruder 120A can be moved in layers, moving in two dimensions to deposit one horizontal slice or plane at a time, before moving upwards to begin a new slice. Speed of the movement can also be controlled to form a substantially interrupted plane without stringing or dribbling of the material 110 between sections”; [0040], “As the nozzle is rotated out of the curve, the rate of the flow is increased to 40%, 80%, and 100%”; [0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge” Ryan teaches depositing the print material at a second rate of 100% in the second region. Since Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material, it 
- control the feeder unit so that during the intermediate printing step there is no interruption of the flow of print material to the nozzle ([0022], “the controller 130 controls the rate with which the material feeder 112 feeds the material 110 into the extruder…the controller 130 controls the motor 126 of the extruder and the rotation control 128 to move the nozzle 124A to deposit the material 110 along a plurality of paths”; [0040], Ryan teaches depositing the print material at various rate of flow in the intermediate region without stopping the extrusion/setting the rate at 0%), wherein each of the first travel distance and the third travel distance is shorter than the second travel distance (See annotated Fig. 6 above, the first travel distance and the third travel distance is shorter than the second travel distance), and wherein each of the first travel speed and the third travel speed is greater than the first print speed, the second travel speed and the second print speed ([0028], “In one embodiment, rather than adjusting the rate of flow of the material, speed of the extruder nozzle is adjusted when tracing an edge. For example, the speed of the extruder nozzle can be decreased when tracing the corner illustrated in 420 so that more material is deposited.” Ryan teaches adjusting the speed of the extruder nozzle is equivalent to adjusting the rate of flow of the material and decreasing the speed of the extruder nozzle has the same effect of increasing the amount of material deposited as increasing the rate of flow of print material. As shown in annotated Fig. 6 above, during the first region and second region the rate of flow is 10-100%, during the second travel distance the rate of flow is 10-70%, and during the first travel distance and the third travel distance the rate of flow is 10%. It would be obvious to one of ordinary skill in the art to optimize the movement speed of the extruder to move the extruder at the first travel speed and the third travel speed faster than the first print speed, the second travel 
Ryan does not explicitly teach a staging surface onto which successive layers of print material can be printed to form the three-dimensional object.
Davis et al. teaches a method (Col. 3, line 21, “a method for manufacturing a sole for an article of footwear can include extruding one or more elongated members in a controlled geometric pattern”), wherein the printing device ([0049], “manufacturing apparatus 1”) comprises a staging surface onto which successive layers of print material can be printed to form the three-dimensional object (Col. 13, line 64-65, “extruder 500 can form extruded member 200 directly onto surface 502”) and the an extrusion nozzle is controlled to move relative to the staging surface (Col. 14, line 13-15, “In certain embodiments, extruder 500 can move according to a pattern while extruding extruded member 200 in order to form a sole.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a staging surface as taught by Davis et al., in order to form a product in three dimensions (Davis, Col. 14, line 13-15). 
Regarding claim 18, Ryan teaches a computer program product comprising code embodied on computer-readable storage and configured so as when run on one or more processing units to perform the method of claim 17 ([0032], “G-code can be used to direct an extruder, such as the extruder 120A or 120B, to generate a 3D object. G-code is a numerical control programming language, which can be used to generate instructions to control a machine tool. The instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like.”).

s 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 11253024 B2 (“Davis et al.”), as applied in claim 1, further in view of NPL MatterHackers (“Landry”).
Regarding claim 7, Ryan does not teach the first and third travel speeds are at least 100 mm/s.
Landry teaches that the second travel speed is 150 mm/s (Landry, Page 4, Paragraph 4). Ryan teaches the first and third travel speeds are faster than the second travel speed. Therefore, Landry in combination with Ryan teach the first and third travel speeds are at least 100 mm/s.
Ryan and Landry are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the first and third travel speeds at greater than 100 mm/s as taught by Landry, in order to prevent oozing during printing (Landry, Page 4, Paragraph 4).
Regarding claim 8, Ryan does not teach the first and second print speeds are at least 20 mm/s.
Landry teaches that the second travel speed is 150 mm/s (Landry, Page 4, Paragraph 4). Ryan teaches the first and second print speeds are equal to the second travel speed. Therefore, Landry in combination with Ryan teach the first and second print speeds are at least 20 mm/s.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the first and second print speeds at greater than 20 mm/s as taught by Landry, in order to prevent oozing during printing (Landry, Page 4, Paragraph 4).
Regarding claim 9, Ryan does not teach the second travel speed is at least 20 mm/s.
Landry teaches the second travel speed is at least 20 mm/s (Landry, Page 4, Paragraph 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the second travel speed at greater than 20 mm/s as taught by Landry, in order to prevent oozing during printing (Landry, Page 4, Paragraph 4).
Regarding claim 10, Ryan does not teach the first and third travel speeds are: at least 200 mm/s; at least 300 mm/s, or at least 400 mm/s.
Landry teaches that the second travel speed is 150-250 mm/s (MatterHackers, Page 4, Paragraph 3). Ryan teaches the first and third travel speeds are faster than the second travel speed. Therefore, Landry in combination with Ryan teach the first and third travel speeds are at least 200 mm/s.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate the first and third travel speeds at greater than 200 mm/s as taught by Landry, in order to prevent oozing during printing (Landry, Page 4, Paragraph 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 11253024 B2 (“Davis et al.”), as applied in claim 1, further in view of US 6814907 B1 (“Comb”).
Regarding claim 11, Ryan does not teach a predetermined threshold for acceleration from the first print speed to the first travel speed, acceleration from the second travel speed to the third travel speed, deceleration from the first travel speed to the second travel speed, or deceleration from the third travel speed to the second print speed.
Comb teaches a method (Col. 1, line 6, “fabrication of three-dimensional objects using extrusion-based layered manufacturing techniques”), wherein at least one of the following is limited to a predetermined threshold: acceleration from the first print speed to the first travel speed (Fig. 3, profile 40, Comb teaches the acceleration of the extrusion head has a predetermined threshold); acceleration from the second travel speed to the third travel speed; deceleration from the first travel speed to the second travel speed; deceleration from the third travel speed to the second print speed.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170173884 (“Ryan”), in view of US 11253024 B2 (“Davis et al.”), as applied in claim 1, further in view of US 20190022934 (“Kobe et al.”).
Regarding claim 13, Ryan does not teach during printing the distance between the nozzle and a previously printed layer is constant.
Kobe et al. teaches a method (Abstract, “a manufacturing apparatus and method for a three-dimensional object”), wherein during printing the distance between the nozzle and a previously printed layer is constant ([0104], “a distance between the channel end part 41 of the nozzle part 4 and the stage 12 was set to 0.6 mm in the case when the stop position x of the tip 501 of the shut-off pin 5 is a negative value, and was set to a value resulting from adding 0.5 mm to the value of the stop position x in the case when the stop position x of the tip 501 of the shut-off pin 5 is a positive value.”).
Ryan and Kobe et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Ryan to incorporate a constant distance between the nozzle and a previously printed layer as taught by Kobe et al., because there is a risk that the shaping material ejected from the channel end part cannot be satisfactorily separated from the shaping material remaining in the channel end part at the time of temporarily stopping ejection of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754